DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. Applicants' arguments and amendments filed on 08/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The Examiner further acknowledges the following:
Claims 18-23 and 25 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 02/18/2022 and 03/25/2022 and 08/09/2022 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Specification
The amendment filed 8/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants have amended Ora Sweet to Ora-Sweet SF which is a sugar free version, whereas the prior vehicle was Ora-Sweet. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Yuan (CN1857716), Accord (Vancomycin Powder for Infusion 02/2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777). 
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048], and Examples 1-8. Regarding the claimed 25mg/ml or 50mg/ml, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The liquid formulations have long-term storage stability and a pH range from about 4-6, see paragraph [0003]. Given Palepu discloses dissolving in liquid solutions, the vancomycin would necessarily be homogeneous. The formulation is stable for at least 12 months or at least 24 months, and is formulated in water, see abstract, paragraph [0007], [0018], and entire document. A pH of about 4-6 renders obvious from about 2.5-4.5 and the liquid solutions of Palepu contain water. The composition can further include an antioxidant (e.g. BHT), thus includes preservatives, see paragraphs [0028], [0050], and [0062]-[0063]. The liquid composition can contain optional pH buffers including citric acid, see paragraphs [0023] and [0061]. As evidenced by Yuan, citric acid is art recognized for providing stability to vancomycin hydrochloride as Yuan teaches that vancomycin liquid formulations can comprise citric acid as a stabilizing agent for the vancomycin hydrochloride which is reconstituted in water, see abstract, page 2-3, claims 1 and 3.
Palepu suggests injectable formulations and does not expressly teach oral vancomycin hydrochloride forms. 
However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
Therefore, it would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin hydrochloride can be reconstituted for injectable or oral form depending on the condition to be treated. 
Palepu does not expressly teach that the composition has a sweetener, 0.2% sucralose, flavoring agent including 0.05% w/v artificial grape flavor, wherein the citric acid is about 0.4% w/v citric acid, and wherein the preservative is sodium benzoate. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%, and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052], [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
Accordingly, it would have been prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid buffer at about .0.4% w/v, sucralose sweetener at 0.2% w/v, grape flavoring agent at about .05% w/v, and sodium benzoate preservative present. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, and preservatives used in overlapping ranges. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug, one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste. 
Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Response to Remarks 
Applicants note that it is the Office’s Position the skilled artisan would not simply replace the lactic acid with citric acid.
Examiner has carefully reconsidered the Dr. Mosher Declaration and notes the following: Formulation 1 and 4 of Table 1 of the Declaration form stable solutions for at least one week having citric acid present. In the Declaration it was noted that lactic acid behaves differently than citric acid and an ordinary skilled artisan would not have had reasonable expectation of success for replacing the citric acid with lactic acid. Examiner respectfully submits that the Declaration does show that citric acid functions as a stabilizer at 75:25 lactic acid or citric acid to PG and 87.5 to 12.5 of citric acid to PG. Although lactic acid and citric acid have preferable amounts which achieve the desired stability as shown in Table 1 of the Declaration, the instant claims do not require any amount to achieve such stability. Although citric acid works best at certain ratios and lactic acid works best in certain ratios provided in Table 1, it is noted that this data does not undermine the reasonable expectation of success in that both compounds would function as stability enhancers for vancomycin hydrochloride. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The substitution of one stabilizer for another yields predictable results because both citric acid and lactic acid are recognized for enhancing stability of vancomycin formulations.  While it appears that the ratio of the lactic acid:PG or citric acid: PG affects the stability of the formulation, as can be seen by Example 4 of Table 1, 7:1 ratios of lactic and citric acid to PG are both stable for at least one week. Even formulation 1 at ratios of 3:1 lactic or citric acid to PG results in stable formulations for both the citric acid and lactic acid to PG combination for at least a week (e.g. 7 days). Though lactic acid demonstrates stability for longer in formulation 1 (i.e. at leat 32 days) versus the 8-12 of citric acid, both formulations do still impart stability for at least a week as claimed. Claim 18 does not commensurate in scope with the data presented in the Declaration because claim 18 does not provide any ratio of the citric acid to PG as they can be present in any amount and ratio in claim 18.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Here, it appears from the data presented at Table 1 that the ratio of the citric or lactic acid to the PG is important in achieving stability at 7:1. Even lactic acid to PG formulations precipitated at 95:5 ratios. Claim 18 has any amount with the citric acid. The data does not demonstrate that one of ordinary skill in the art could not use citric acid as a stabilizer given citric acid does work as a stabilizer with PG at certain ratios. 
Examiner respectfully submits that the Declaration does not negate the findings of obviousness as citric acid is established in Yuan as being a stabilizing agent for vancomycin hydrochloride. Declarants have demonstrated that the citric acid does not function as well as lactic acid in some embodiments, however the Declaration has not established that it was known in the art at the time of filing that citric acid had problems with stability for vancomycin hydrochloride, and thus one of ordinary skill in the art could not use citric acid as a stabilizer for vancomycin hydrochloride. The Declaration at Table 1 does indicate embodiments in which citric acid does perform the function as a stabilizer for vancomycin solutions at a 7:1 ratios of citric acid: PG. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).The preponderance of evidence supported by the prior art before the time of filing is that both citric and lactic acid help to stabilize vancomycin hydrochloride formulations. Nonobviousness can be shown when a person of ordinary skill in the art would not have reasonably predicted the claimed invention based on the prior art, and the resulting invention would not have been expected. All evidence must be considered when properly presented. Here, the preponderance of the evidence supported by the teachings of Yuan is that citric acid could be utilized as a stabilizer for vancomycin hydrochloride. The prior art does not discourage the use of citric acid as it suggests citric acid is useful in stabilizing vancomycin hydrochloride, and Declarants have not demonstrated how the Declaration undermines the prior art prior to the effective filing date of the claimed invention. Per MPEP 2143.02, whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made. Ex parte Erlich, 3 USPQ2d 1011, 1016 (Bd. Pat. App. & Inter. 1986) (Although an earlier case reversed a rejection because of unpredictability in the field of monoclonal antibodies, the court found "in this case at the time this invention was made, one of ordinary skill in the art would have been motivated to produce monoclonal antibodies specific for human fibroplast interferon using the method of [the prior art] with a reasonable expectation of success.") (emphasis in original). Examiner submits that the Declaration is not showing that citric acid has superior and unexpected properties to lactic acid. Rather, the Declarantion suggests there would be no reasonable expectation of success because citric acid is shown to precipitate and be inferior to lactic acid. However, this is unpersuasive because the prior art teaches that citric acid functions as a stabilizer, and even though it might be less desirable than lactic acid, it still functions as a stabilizer. This is supported by Declarant’s Table 1 (Formulation 4) in which certain concentrations do achieve stability for the citric acid formulations. 
Applicants submit a second Declaration filed on 8/8/2022 by Dr. Mosher and submit that the skilled artisan would not have used citric acid as a pH adjuster. When the Palepu formulations are prepared using a combination of propylene glycol and lactic acid, the starting pH of that formulation is well below the lower pH as noted in Palepu. Applicants argue that the pH has to be adjusted up with sodium hydroxide in order to provide the pH identified in Palepu and that the skilled artisan would have no basis to utilize an acidic pH adjuster such as citric acid to modify the pH of Palepu’s propylene glycol formulations. Palepu teaches the pH should be adjusted to between 3 and 8 and preferably 4-6. 
Examiner respectfully submits that Palepu teaches that optionally, sodium hydroxide can be added to adjust the pH range from about 3 to about 8. A pH of about 3 taught in Palepu is met by a pH of 2.28, see paragraph [0022]. Examiner further notes that even if the starting pH is well below the pH of 3.0, an ordinary skilled artisan would have added a buffering agent to arrive at the desired pH range from about 3 to about 8 as is suggested in Palepu. Palepu even suggests that citric acid can be used as an alternative acid per paragraph [0023]. 

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Gerold Mosher filed on 08/08/2022.
The Declaration is insufficient to overcome the rejection based upon obviousness over Palepu as set forth in the last Office action because: Palepu teaches that optionally, sodium hydroxide can be added to adjust the pH range from about 3 to about 8. A pH of about 3 taught in Palepu is met by a pH of 2.28, see paragraph [0022]. Examiner further notes that even if the starting pH is well below the pH of 3.0, an ordinary skilled artisan would have added a buffering agent to arrive at the desired pH range from about 3 to about 8 as is suggested in Palepu. Palepu even suggests that citric acid can be used with lactate salts in addition or in place of the lactic acid per paragraph [0023]. In other aspects of the invention citric acid is expressly taught to be added to the formulation, see paragraph [0028] and claims 1,4,8 and 9. Additionally, one of ordinary skill in the art is not limited to substituting citric acid for lactic acid in view of the comprising claim language and Pelepu’s teachings which already can incorporate citric acid. Examiner respectfully submits that the Declaration does show that citric acid functions as a stabilizer at 75:25 lactic acid or citric acid to PG and 87.5 to 12.5 of citric acid to PG. Although lactic acid and citric acid have preferable amounts which achieve the desired stability as shown in Table 1 of the Declaration, the instant claims do not require any amount to achieve such stability. Although citric acid works best at certain ratios and lactic acid works best in certain ratios provided in Table 1, it is noted that this data does not undermine the reasonable expectation of success in that both compounds would function as stability enhancers for vancomycin hydrochloride. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The substitution of one stabilizer for another yields predictable results because both citric acid and lactic acid are recognized for enhancing stability of vancomycin formulations.  While it appears that the ratio of the lactic acid:PG or citric acid: PG affects the stability of the formulation, as can be seen by Example 4 of Table 1, 7:1 ratios of lactic and citric acid to PG are both stable for at least one week. Even formulation 1 at ratios of 3:1 lactic or citric acid to PG results in stable formulations for both the citric acid and lactic acid to PG combination for at least a week (e.g. 7 days). Though lactic acid demonstrates stability for longer in formulation 1 (i.e. at leat 32 days) versus the 8-12 of citric acid, both formulations do still impart stability for at least a week as claimed. Claim 18 does not commensurate in scope with the data presented in the Declaration because claim 18 does not provide any ratio of the citric acid to PG as they can be present in any amount and ratio in claim 18.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Here, it appears from the data presented at Table 1 that the ratio of the citric or lactic acid to the PG is important in achieving stability at 7:1. Even lactic acid to PG formulations precipitated at 95:5 ratios. Claim 18 has citric acid present at any amount. The data does not demonstrate that one of ordinary skill in the art could not use citric acid as a stabilizer given citric acid does work as a stabilizer with PG at certain ratios. 
Examiner respectfully submits that the Declaration does not negate the findings of obviousness as citric acid is established in Yuan as being a stabilizing agent for vancomycin hydrochloride. Declarants have demonstrated that the citric acid does not function as well as lactic acid in some embodiments, however the Declaration has not established that it was known in the art at the time of filing that citric acid had problems with stability for vancomycin hydrochloride, and thus one of ordinary skill in the art could not use citric acid as a stabilizer for vancomycin hydrochloride. The Declaration at Table 1 does indicate embodiments in which citric acid does perform the function as a stabilizer for vancomycin solutions at a 7:1 ratios of citric acid: PG. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The preponderance of evidence supported by the prior art before the time of filing is that both citric and lactic acid help to stabilize vancomycin hydrochloride formulations. Nonobviousness can be shown when a person of ordinary skill in the art would not have reasonably predicted the claimed invention based on the prior art, and the resulting invention would not have been expected. All evidence must be considered when properly presented. Here, the preponderance of the evidence supported by the teachings of Yuan is that citric acid could be utilized as a stabilizer for vancomycin hydrochloride. The prior art does not discourage the use of citric acid as it suggests citric acid is useful in stabilizing vancomycin hydrochloride, and Declarants have not demonstrated how the Declaration undermines the prior art prior to the effective filing date of the claimed invention. Per MPEP 2143.02, whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made. Ex parte Erlich, 3 USPQ2d 1011, 1016 (Bd. Pat. App. & Inter. 1986) (Although an earlier case reversed a rejection because of unpredictability in the field of monoclonal antibodies, the court found "in this case at the time this invention was made, one of ordinary skill in the art would have been motivated to produce monoclonal antibodies specific for human fibroplast interferon using the method of [the prior art] with a reasonable expectation of success.") (emphasis in original). Examiner submits that the Declaration is not showing that citric acid has superior and unexpected properties to lactic acid. Rather, Declarant suggests there would be no reasonable expectation of success because citric acid is shown to precipitate and be inferior to lactic acid. However, this is unpersuasive because the prior art teaches that citric acid functions as a stabilizer, and even though it might be less desirable than lactic acid, it still functions as a stabilizer. This is supported by Declarant’s Table 1 (Formulation 4) in which certain concentrations do achieve stability for the citric acid formulations. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619